Citation Nr: 1044785	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  07-08 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for lumbar small posterior disk 
herniations L4-L5 and L5-S1 (claimed as lower back condition).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 2000 to February 
2005.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the RO in St. 
Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claims so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2010).

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2010).  Moreover, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  

In the present case, service treatment records reflect complaints 
of low back pain beginning in February 2003.  The Veteran was 
diagnosed with, and underwent surgery for, a lipoma in the right 
lower back.  He has already been service connected for this 
surgery.    

Post-service private treatment records indicate treatment for low 
back pain beginning in June 2005, following an incident involving 
the Veteran's fish tank.  Next, an August 2005 private MRI 
diagnosed degenerative spondylosis.  

The Veteran underwent a May 2006 VA examination.  The examination 
report cited a February 2006 MRI which noted disk herniations 
with no canal stenosis or nerve root impingement.  The May 2006 
VA examiner diagnosed disk herniations with no canal stenosis, 
nerve root impingement, or arthritis.  The May 2006 VA examiner 
did not offer an express nexus opinion or basis for her 
impression.  Rather, she simply noted that there was no 
documentation of a low back complaint or injury in service.  In 
November 2006, a subsequent VA opinion indicated agreement with 
the May 2006 VA examiner.  Again, no nexus opinion was expressly 
offered but rather, the same diagnosis and notation regarding 
lack of in-service complaints was noted.  

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court 
held that the probative value of a medical opinion comes from 
when it is the factually accurate, fully articulated, and sound 
reasoning for the conclusion, not the mere fact that the claims 
file was reviewed.   The Board finds that the May 2006 VA 
examination and November 2006 VA opinion are inadequate as they 
did not address the private treatment records, including the 
diagnosis of degenerative spondylosis, nor indicate express 
opinions or bases for their seemingly negative opinions.  Rather, 
both examiners simply stated that the Veteran did not currently 
have arthritis and that there were no reports of low back 
complaints in service, even though as previously mentioned, the 
available records indicate a complaint of low back pain in 
service.  Therefore, the Board finds that another VA examination 
and etiology opinion is necessary in order to fairly decide the 
Veteran's claim and reconcile the conflicting evidence.  See 
Barr, 21 Vet. App. at 312.

The Veteran should be advised that failure to report for any 
scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2010).  

Further, in order to ensure that all records are available, any 
outstanding VA outpatient treatment records related to his 
aforementioned disorder should be obtained.  
Accordingly, the case is REMANDED for the following action:

1.	Obtain VA clinical records from the VA Medical 
Center in Biloxi, Mississippi, for the period 
from March 2006 to the present.

2.	Obtain VA clinical records from the VA 
Outpatient Clinic in Pensacola, Florida, for 
the period from March 2006 to the present.

3.	Following receipt of the records above, 
schedule the Veteran for an appropriate VA 
examination to determine the nature, extent, 
onset and etiology of his current low back 
disorder.  The claims folder should be made 
available to and reviewed by the examiner and 
such review should be noted in the examination 
report.  All indicated studies should be 
performed and all findings should be reported 
in detail.  

The examiner should render an opinion as to 
the nature of any current low back disorder 
and whether it is at least as likely as not 
(50 percent probability or greater) that 
any currently diagnosed low back disorder had 
its onset in or is related to service.  The 
rationale for all opinions expressed should be 
provided in a legible report.   If the 
examiner cannot provide a requested opinion 
without resorting to mere speculation such 
should be stated with supporting rationale.

4.	The RO/AMC must notify the Veteran that it is 
his responsibility to report for any 
scheduled examination and to cooperate in the 
development of the claims, and 

that the consequences for failure to report 
for a VA examination without good cause may 
include denial of the claims.  38 C.F.R. §§ 
3.158, 3.655 (2010).  In the event that the 
Veteran does not report for any scheduled 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.

5.	Thereafter, the RO should re-adjudicate the 
issue on appeal.  If any benefit sought 
remains denied, the Veteran and the 
representative should be provided with a 
supplemental statement of the case (SSOC).  

The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to 
include the applicable law and regulations 
considered pertinent to the issues, as well as 
a summary of the evidence received since the 
issuance of the last SSOC.  An appropriate 
period of time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United 


States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
MICHAEL A. HERMAN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

